DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: in claim 1, lines 11-12, “between the the lower surface” should be changed to “between the lower surface”; in claim 4, line 10, “amines compounds” should be changed to “amine compounds”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the adhesive composition” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the adhesive composition” is being construed as “an adhesive composition”.
Claims 2-17 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication No. 2016/0066412 A1) in view of Busman et al. (U.S. Patent Application Publication No. 2013/0034713 A1).
Regarding claim 1, Choi discloses a glass protective film configured for covering a curved surface which protects display areas of a portable display (FIG. 2B, glass #50), including a flat display area and a curved display area (FIG. 2B, panel module #40), the glass protective film comprising: a glass film member having a flat area portion corresponding to the flat display area and a curved area portion including a curved surface extended from the edge of the flat area portion and corresponding to the curved display area (FIG. 2B, glass #50); an adhesive layer and adheres the lower surface of the glass film member to the display area of the portable display (FIG. 2B of Choi, adhesive layer #51).
Choi does not specifically disclose that the adhesive layer is formed by spreading and curing an adhesive composition having fluidity between the lower surface of the glass film member and the display area of the portable display.  Busman, however, discloses optically bonding a display panel and a transparent substrate together using an adhesive (Abstract of Busman). The adhesive in Busman is spread between the display panel and transparent substrate by filling the gap therebetween ([0034]-[0035] of Busman).  According to Busman, the optical bonding layer provides superior adhesion and stress absorption ([0029] of Busman).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to spread and cure an adhesive composition having fluidity between the lower surface of the glass film member and the display area of the portable display in the curved display of Choi.  One of skill in the art would have been motivated to do so in order to provide an optical bonding layer having superior adhesion and stress absorption as taught by Busman ([0029] of Busman).
Regarding claim 2, Busman discloses that the adhesive composition has viscosity of 1 to 500 cps. ([0056] of Busman, optical bonding layer is a liquid optically clear adhesive having a viscosity of 200 to 500 cps).
Regarding claim 3, Busman discloses that the adhesive composition includes a UV polymerizable oligomer and a photopolymerization initiator ([0072] of Busman, adhesive includes a UV polymerizable oligomer; [0111] of Busman, adhesive includes a photoinitiator).
Regarding claim 4, Busman discloses that the UV polymerizable oligomer includes one or more selected from the group consisting of a modified acrylic-based oligomer, a polyester-based oligomer, an epoxy-based oligomer, an urethane-based oligomer, a polyether-based oligomer, a polyacrylic-based oligomer, and a silicon acrylate-based oligomer ([0072] of Busman, acrylate or methacrylate oligomer; claim only requires one of the recited oligomer types), and the photopolymerization initiator includes one or more selected from the group consisting of a benzoin ether-based compound, amines compounds, an α-hydroxy ketone- based compound, a phenyl glyoxylate-based compound, and an acyl phosphineoxide-based compound ([0111] of Busman, photoinitiators include benzoin alkyl ethers; claim only requires one of the recited photoinitiator types)
Regarding claim 5, Busman discloses that the adhesive composition further includes a diluent, and the diluent includes one or more selected from the group consisting of a styrene monomer, a methylmethacrylate monomer, an ethylmethacrylate monomer, an n- butylmethacrylate monomer, an iso-butylmethacrylate monomer, a t-butylmethacrylate monomer, a vinylchloride monomer, a vinylacetate monomer, an acrylonitrile monomer, a 2- ethylhexylmethacrylate monomer, a laurylmethacrylate monomer, a methylacrylate monomer, an ethvlacrylate monomer, an n-butylacrylate monomer, an iso-butylacrylate monomer, a 2-ethylhexylacrylate monomer, an ethylene monomer, and an octadecylmethacrylate monomer; or one or more selected from the group consisting of acrylic acid, methacrylic acid, 2-hydroxyethylmethacry late, 2-hydroxypropylmethacrylate, dimethylaminoethylmethacrylate, t-butylaminoethylmethacrylate, diethylaminoethylmethacrylate, glycidylmethacrylate, 2-hydroxyethylacrylate, 2- hydroxypropylacrylate, itaconic acid, maleicacid, acrylamide, and N-methylolacry lamide ([0083] of Busman, adhesive may include 2-ethylhexyl methacrylate monomer as a diluent; claim only requires one of the recited diluent types).
Regarding claim 6, Busman does not specifically disclose that in the adhesive composition, the content of the UV polymerizable oligomer is 50 to 80 wt %, the content of the diluent is 14 to 43 wt %, and the content of the photopolymerization initiator is 0.5 to 5 wt %.  Busman, however, discloses that the adhesive composition may comprise from 20-60 wt. % of the UV curable oligomer ([0078] of Busman), 5-30 wt. % of the diluent ([0084] of Busman) and 0.1 to 5 wt. % of the photoinitiator ([0111] of Busman).  Busman therefore clearly teaches a composition having ranges of the recited components that overlap with those recited in claim 6 which would render the claimed article obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 12, Choi discloses that the glass film member includes the flat area portion and the curved area portion and includes a glass layer adhered to the display area of the portable display by the adhesive layer (FIG. 2B of Choi).
Regarding claim 17, Choi discloses that the adhesive layer adheres the entire area of the lower surface of the glass film member to the display area of the portable display (FIG. 2B of Choi, adhesive layer #51).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Busman as applied to claim 1 above and further in view of Wright et al. (U.S. Patent Application Publication No. 2013/0083506 A1).
Regarding claim 7, Choi does not specifically disclose that the glass film member comprises: a glass layer including the flat area portion and the curved area portion; a base layer including a polymer film covering the entire area of the lower surface of the glass layer; and an adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to each other, wherein the adhesive layer adheres the entire area of the lower surface of the base layer to the display area of the portable display.  Wright, however, discloses a multi-layer transparent structure wherein the layers include an outer glass layer and one or more polymer layers bonded thereto (Abstract of Wright).  The polymer layers in Wright can cover the entire surface of the glass layer ([0032] of Wright).  The multi-layer transparent structure can be used as a glass cover for displays of handheld electronic devices such as mobile phones ([0023] of Wright).  According to Wright, the multi-layer transparent structures are thin, strong and resilient and are therefore well suited for use in consumer products such as portable electronic devices ([0003] of Wright).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the multi-layer transparent structure of Wright as the protective transparent sheet in the article of Choi in order to provide the electronic device with a thin, strong and resilient protective sheet as taught by Wright ([0003] of Wright).
Regarding claim 15, Choi does not specifically disclose that the glass film member comprises: a glass layer including the flat area portion and the curved area portion; a base layer including a polymer film disposed below the glass layer to expose the edge area of the lower surface of the glass layer; an adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to each other, wherein the adhesive layer adheres the entire area of the lower surface of the base layer to the display area of the portable display.  Wright, however, discloses a multi-layer transparent structure wherein the layers include an outer glass layer and one or more polymer layers bonded thereto (Abstract of Wright).  The polymer layer in Wright can cover can have a reduced width with respect to the glass layer ([0032] of Wright) thereby leaving an edge area of the glass layer exposed.  The multi-layer transparent structure can be used as a glass cover for displays of handheld electronic devices such as mobile phones ([0023] of Wright).  According to Wright, the multi-layer transparent structures are thin, strong and resilient and are therefore well suited for use in consumer products such as portable electronic devices ([0003] of Wright).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the multi-layer transparent structure of Wright as the protective transparent sheet in the article of Choi in order to provide the electronic device with a thin, strong and resilient protective sheet as taught by Wright ([0003] of Wright).
Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Busman and Wright as applied to claims 7 and 15, respectively, above and further in view of Katare et al. (U.S. Patent Application Publication No. 2014/0377511 A1).
Regarding claims 10 and 16, Choi does not specifically disclose a water-repellent/oil- repellent pattern which is formed along the edge of the base layer and is comprised of a polymer material having both water repellency and oil repellency.  Katare, however, discloses a polymer sealant applied to the edges of multi-layer film articles (Abstract of Katare).  According to Katare, the multi-layer substrate may be used as a cover layer for electronic and display devices such as cell phones and PDAs ([0131], [0133] of Katare).  Also according to Katare, the sealant prevents moisture penetration and edge delamination of the multi-layer article ([0018], [0019], [0022] of Katare).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a polymer edge sealant along the edge of the modified article in order to prevent moisture penetration and edge delamination of the multi-layer article formed by the first and second substrates as taught by Katare ([0018], [0019], [0022] of Katare).  The edge sealant of Katare is applied along the edges of the article and is therefore applied a pattern (i.e., an arrangement of lines or shapes).
Regarding claim 11, Katare discloses that the water-repellent/oil-repellent pattern comprises one or more materials selected from the group consisting of polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), fluorinated ethylene propylene (FEP), ethylene+tetrafluoroethylene (ETFE), an ethylene tetrafluoroethylene copolymer (ETEE), trichlorotrifluoroethylene (PCTFE), ethylene-chlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), polyimide (PI), polyether etherketone (PEEK), polyphenylene sulfide (PPS), polyamide (PA), polyacetal (POM), polyamide imide (PAI), polyether sulfone (PES), polyether imide (PEI), polycarbonate (PC), and polyphenylene ether (PPE) ([0062] of Katare, sealant composition can be a copolymer of tetrafluoroethylene and vinylidene fluoride; claim only requires one of the recited materials).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Busman as applied to claim 12 above and further in view of Katare.
Regarding claim 14, Choi does not specifically disclose a water-repellent/oil- repellent pattern which is formed along the edge of the base layer and is comprised of a polymer material having both water repellency and oil repellency.  Katare, however, discloses a polymer sealant applied to the edges of multi-layer film articles (Abstract of Katare).  According to Katare, the multi-layer substrate may be used as a cover layer for electronic and display devices such as cell phones and PDAs ([0131], [0133] of Katare).  Also according to Katare, the sealant prevents moisture penetration and edge delamination of the multi-layer article ([0018], [0019], [0022] of Katare).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a polymer edge sealant along the edge of the modified article in order to prevent moisture penetration and edge delamination of the multi-layer article formed by the first and second substrates as taught by Katare ([0018], [0019], [0022] of Katare).  The edge sealant of Katare is applied along the edges of the article and is therefore applied a pattern (i.e., an arrangement of lines or shapes).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 12-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,684,655 (the reference patent). 
Claim 1 of the reference patent recites a glass protective film comprising a glass film member having an outer edge and contour and an adhesive layer adhering the glass film member to the exterior display of the portable device using a fluid adhesive as recited in claim 1.  Claim 1 is therefore not patentably distinct from claim 1 of the reference patent.  Claims 1-8 of the reference patent discloses the limitations appearing in the remaining dependent claims (e.g., claim 1 of the reference patent discloses the limitation of claims 2, 3, 10, 12, 14 and 17, claims 2-4 of the reference patent discloses the limitations of claims 4-6, claims 5, 6 and 8 of the reference patent disclose the limitations of claims 8-9 and 13 and claim 7 of the reference patent disclose the limitations of claim 11).  Regarding claim 9, claim 1 of the reference patent recites that the glass film member includes flat and curved areas and is adhered to the display area as recited in the claim.
Claims 7, 10, 11, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,684,655 (the reference patent) in view of Wright.
As set forth above with respect to the rejection of claims 7 and 15, Wright provides motivation to use a multi-layer glass film as recited in claims 7 and 15.  Claims 1 and 7 of the reference patent discloses the limitations of claims 10, 11 and 16.
Claims 1-17 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,320,867 and claims 1-9 of U.S. Patent No. 11,513,563 B2 (the reference patents) alone or in view of Wright.
The claims of the reference patent disclose a glass protective film as recited in claims 1-6, 8, 9, 12-14 and 17 and the claims of the reference patents in view of Wright suggest the glass protective film of claims 7, 10, 11, 15 and 16 (see double patenting rejections above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746